       Case 1:15-mc-01404-CKK Document 300-1 Filed 12/05/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE DOMESTIC AIRLINE TRAVEL
 ANTITRUST LITIGATION
                                                          MDL No. 2656
                                                    Case No. 1:15-mc-01404-CKK
 This Document Relates To:

 ALL CASES



     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR AWARD OF
      ATTORNEYS’ FEES, REIMBURSEMENT OF REASONABLE LITIGATION
         EXPENSES, AND AWARD OF FUTURE LITIGATION EXPENSES

       Before the Court is Plaintiffs’ Motion for Award of Attorneys’ Fees, Reimbursement of

Reasonable Litigation Expenses, and Award of Future Litigation Expenses in Connection with

Final Approval of the American Airlines, Inc. and Southwest Airlines Co. Settlements (“Motion”),

submitted by and through Interim Co-Lead Class Counsel for Plaintiffs (“Class Counsel”). The

Court has reviewed the memorandum, declarations, and other documents submitted in support of

the Motion. Based on the entire record of these proceedings to date, and good cause appearing

therefor,

       IT IS HEREBY ORDERED as follows:

       1.      The Court, having considered the Motion and supporting documents, concludes

that an award of attorneys’ fees and reimbursement of certain litigation expenses to Plaintiffs to

be paid from the American Airlines, Inc. and Southwest Airlines Co. settlements totaling $60

million (“Settlement Funds”) are appropriate under Federal Rules of Civil Procedure (“Rules”)

23(h) and 54(d)(2). Plaintiffs provided notice of the Motion to potential settlement class members

pursuant to, and in compliance with, the orders of the Court.

                                                1
        Case 1:15-mc-01404-CKK Document 300-1 Filed 12/05/18 Page 2 of 3



        2.      Based on Plaintiffs’ Motion, the Court awards attorneys’ fees using the

percentage-of-the-recovery method. The Court GRANTS an award of reasonable attorneys’ fees

to Plaintiffs in the amount of $3.75 million from the Southwest Settlement Fund, and $11.25

million from the American Settlement Fund (i.e., 25 percent of each of the Settlement Funds).

Plaintiffs’ request for attorneys’ fees, in light of all of the facts, is fair and reasonable.

        3.      Likewise, based on Plaintiffs’ Motion, the Court finds that Plaintiffs incurred

reasonable litigation expenses and hereby GRANTS reimbursement of litigation costs in the

cumulative amount of $1,573,192.48. Class Counsel shall deduct these amounts on a pro rata

basis from the respective settlement funds. Accordingly, Class Counsel shall deduct $393,298.12

from the Southwest Settlement Fund and $1,179,894.36 from the American Settlement Fund.

Plaintiffs’ request for reimbursement of litigation expenses, in light of all of the facts, is fair and

reasonable.

        4.      Settlement Class Counsel are hereby authorized to allocate the attorneys’ fees and

litigation expenses awarded herein among Class Counsel who performed work on behalf of

Plaintiffs in accordance with Settlement Class Counsel’s assessment of the value of each law

firm’s contribution to the prosecution of this case and settlements at issue on this Motion.

        5.      Finally, based on Plaintiffs’ Motion, the Court finds that Plaintiffs’ request an

award of $3 million payable to a fund to be established for future litigation expenses, exclusive

of Settlement Notice and claims administration costs, is warranted and appropriate. Of that

amount awarded to Plaintiffs for the future litigation expenses fund, $750,000 is awarded from

the Southwest Settlement Fund and $2,250,000 is awarded from the American Settlement Fund,

which constitutes a pro rata allocation between the settlement funds.

        6.      The foregoing amounts—$15 million in attorneys’ fees, $1,573,192.48 in



                                                    2
       Case 1:15-mc-01404-CKK Document 300-1 Filed 12/05/18 Page 3 of 3



cumulative litigation expenses, and $3 million in a future litigation expense fund, may be

disbursed from the Qualified Settlement Funds now held in escrow.



IT IS SO ORDERED.

DATED: ____________________                       ___________________________________
                                                  COLLEEN KOLLAR-KOTELLY
                                                  UNITED STATES DISTRICT JUDGE




                                              3
